[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY.
This appeal, considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, is not controlling authority except as provided in S.Ct.R.Rep.Op. 2(G)(1).
The defendant-appellant, Robert Donald, asserts in his single assignment of error that his conviction on one count of felonious assault in violation of R.C. 2903.11 was contrary to the manifest weight of the evidence. Credible evidence was presented at trial, however, that Donald flew into a jealous rage and struck his wife repeatedly in the face, sat on her, pulled her hair, and smashed her earrings so that blood came from inside her ear, causing a temporary loss of hearing. By relying upon this evidence to find Donald guilty, the trial court did not, in our judgment, lose its way or commit a manifest miscarriage of justice, and, sitting as a thirteenth juror, we would not be inclined to any other result. State v. Thompkins (1997), 78 Ohio St.3d 380, 387, 678 N.E.2d 541,546.
Therefore, the judgment of the trial court is affirmed.
Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27. Costs shall be taxed under App.R. 24.
GORMAN, P.J., PAINTER and SHANNON, JJ.
Raymond E. Shannon, retired, of the First Appellate District, sitting by assignment.